Title: To Thomas Jefferson from Thomas Beale Ewell, 12 December 1824
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                        Dear sir
                        
                            Prince Wm County near Hay Market
                            12th Decr 1824
                        
                    From your report—I perceive that in the University you have had establish’d at Charlotte’s ville—it is intended to employ our Citizens to fill those offices not already given to foreigners.When my father died—which was before he educated me as he intended—he left an offspring numerous & dependent. At that time you caused my employment in the Navy; which afforded me a competency; but it not increasing with my family, I abandoned it for  more profitable pursuits. I engaged in the manufacture of Gun-powder—made much money by it—& such improvements in the art—that one man did the work of twelve; & for which I obtained an unprofitable Patent. Peace came on—the trade became useless: nine out of ten who owed me were bankrupts (in one year I lost more than fifty thousand dollars)—nearly ruining me, My Friends, The Bank of Columbia & three fourths of the People of George Town. After having led a most active life—I am now doomed to idleness of body & almost of mind—on a Farm—the sight of which sickens me—as it brings constantly to view the suffering of my Children, for the want of that education so essential to their future welfare. They have heretofore been brought up with a love for learning, & the one bearing your name—in the opinion of others, besides relations—gives a dawn of rising intellect—by no means inconsiderable.You can not suppose me to be so stupid—as to calculate that my circumstances would influence a selection of me—unless the qualifications were equal to those not having so large & oppressed a family. I can furnish proof of capacity to teach—tolerably at least the first year, when I should have to borrow from the best authors; but I would unremittingly devote soul & body to the subject to supply the deficiencies. I mean teaching any of the branches of my profession— which I would give a preference to Chemistry. The magnitude of the objects before me—literary character—education of eight children—improving society—instead of that of the boars of this neighbourhood—afford strong guarantees for my devotion to the business especially as I shall freely withdraw the hour I do not give satisfaction in  conduct & instruction—to my employers.I have reminded you of the circumstance of your first raising me from despondency, by giving me employment—in the hope that it may incline you for the last time to repeat the experiment;—if it can be done with Justice to other candidates: for really I now more need it.I shall be satisfied to rest the estimate of my abilities—on either of my publications. The one dedicated to you in Phila three or four years since entitled—“an attempt to improve the theory & practice of Physic”—is the one I value most. The work  lately publised by James Thomas of Geo. Town—of which I enclose the Prospectus, that you may see its appendage—I do not fear to be judged by. I shall send to you & to Mr Madison a copy in a day or two from Washington—whither I am going for one or two weeks. If you can spare the time I wish you would at least look over the part relating to Health. And would you add to your kindness by having me informed at this place—what would be the best plan for me to pursue to obtain the object I have in view of a situation in the university. It is abhorent  to my soul—to beg, for what I can well repay—I mean employment—but I had rather beg than bring up my children in the ignorance & bad company of th detestable place. But successful as an I shall unceasingly have the feelings of veneration & gratitude—long cherished more for you than any other person I ever saw.
                        Thomas Ewell
                    